DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.
Currently, claims 1-4, 6-9, 11, 12 and 14-17 are pending with claims 5, 10 and 13 cancelled, claims 11, 12 and 17 withdrawn, and claims 1 and 16 amended. The following is a complete response to the December 18, 2020 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matey et al. (US Pat. No. 5,649,021) further in view of Karasawa (US Pat. No. 4,649, 917), Ouyang et al. (US Pat. Pub. 2014/0288460 A1) and Cheng et al (US Pat. No. 6,235,020 B1).
Regarding claims 1 and 16, Matey discloses an electrosurgical system comprising: a surgical instrument (20) comprising: a shaft (24), a controller (control system 89), an imaging system configured to capture a surgical field that extends distally from a distal end of the shaft (40/50), and an electrode holder arranged on the distal end of the shaft (portion of shaft 22 at the distal end of shaft at 24), a data processing unit (unit formed by 60/70) having a database that 22) and (ii) at least one associated electrode operating parameter, are assigned to each other (see col. 7; 26-65 with the memory having data to identify the device and to control the interlock to be on/off), and an electrode that is connectible to the electrode holder for performing a surgical procedure (the portion of the device along the marker 22 and including 26), wherein the imaging system is configured to capture a surgical field that extends distally from the distal end of the shaft (50 is configured to capture the surgical field), and capture an image of the electrode (50 further configured to capture the surgical instrument), and transfer image data of the captured image to the data processing unit (50 transferring data to 60/70/89), and the data processing unit is configured to analyze the transferred image data with regard to an identifying feature of the device in the image data (see col. 4; 35 – col. 7: 25 discussing the processing of the image data to identify the mark at 22 from the image data), compare the found identifying feature with the data sets in the database (via the use of the memory with the data needed for processing as in col. 7; 26-65), and identify the mark and transmit the associated operating parameter to the controller (via the transmission of the unlock command to activate the electrosurgical device via the interlock).
While Matey provides for the controller, imaging system and data processing unit, and for its video system to be part of an endoscopic system, Matey fails to provide that each of such are a part of the surgical instrument as claimed. Additionally, while Matey contemplates that the identifying feature (22) to be placed on the electrode holder, Matey fails to specifically provide that the identifying features in on the electrode itself.
30) or on an electrode itself (31 as in col. 3; 26 – col. 4; 3 being on the electrode rod 12). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to place the identifying feature of Matey on the electrode in view of the teaching of Karasawa. Matey readily contemplates non-limiting placement of the mark 22 as in col. 4 by any known manner, with Karasawa readily displaying a known manner of applying such a colored mark to an electrode of a surgical device used in combination with an endoscopic device. Karasawa fails to cure the deficiency in Matey that its video system is part of the endoscopic system.
Ouyang provides for the inclusion of a processor, imaging system and data processing unit along with a surgical device with a shaft in the form of an endoscope (see figure A1, and at least [0156]). Ouyang further provides that this endoscope arrangement is useable with ablation devices for treatment within the body (see [0288] – [0291]).  Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to utilize integrate the electrosurgical device, imaging system and control system of Matey into a single device in view of the teaching of Ouyang. Specifically, Ouyang provides that such integrated systems provides for a compact, disposable device that is less cumbersome than traditional separated devices, and which does not require additional support devices to be connected to perform the treatment. 
While Matey provides that an operating parameter is set based on the at least one identified, Matey fails to provide that the at least one operating parameter comprises an operating frequency, and/or a maximum operating voltage, and/or a maximum operating current, and/or a maximum operating frequency provided for operating the electrode. Karasawa and Ouyang each 350), and for such information to provide a setting in the form of a maximum operating voltage (see col. 22; 34-35 discussing “to limit the amount of voltage applied by the probe” and col. 22; 44-46 providing for “setting peak RF output voltage limits”). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the identification information from the combination of Matey and Ouyang to provide for setting at least one operating parameter of the electrosurgical device including a maximum operating voltage as in Cheng. Such an arrangement ensures that the electrosurgical generator of the system is automatically configured via the identifying information to a respective surgical device thereby reducing the change of operator error and improper treatment. Further Cheng discloses in col. 22 that such a setting “allows the power supply to be used with a wide variety of probes” to ensure that a probe is only operated “according to its design limits”.
Regarding claim 2, in view of the combination with Karasawa above, Matey provides that electrode identifying feature of the electrode is at least a part of an external shape of the electrode, and/or a machine-readable code on an external surface of the electrode (color of the marker 22).
Regarding claim 3, in view of the combination with Karasawa above,  Matey provides that the electrode comprises an active region configured to contact tissue to be treated while performing the surgical procedure (exposed distal portion of 26), a connecting region having at 22  and the portion of 26 within the portion of the support structure of the marker 22), wherein the at least one electrical connecting contact and the active region are connected to each other by an electrical supply line visible from the outside of the electrode (supply line formed by the outer portion of the shaft at 22, where the external surface is visible on the outside of the electrode).
Regarding claim 4, in view of the combination with Karasawa above, Matey provides that the electrode identifying feature of the electrode is a color and/or a color code of an electrical insulation of the supply line (see col. 3; 10-14 with the marker being a predetermined color).
	Regarding claim 6, in view of the combination in the rejection of claim 1 above, the surgical instrument is an endoscope (endoscope per Ouyang).
Regarding claim 7, in view of the combination in the rejection of claim 1 above, the surgical instrument  would be a resectoscope (endoscope per Ouyang; Matey provides for other types of scope in col. 1; 20-23, and with Karasawa providing for use as a resectoscope).
Regarding claim 8, in view of the combination in the rejection of claim 1 above, Matey, Karasawa and Ouyang disclose a method for operating the electrosurgical system according to claim 1, the method comprising: capturing the image of the electrode with the imaging system and transferring the image data of the captured image to the data processing unit (imaging provided by the combined device, with Matey providing for the video to image 22/26), analyzing the transferred image data with regard to the electrode identifying feature of the electrode in the image data (see col. 7; 26-65 with the memory having data to identify the device and to control the interlock to be on/off), comparing the found electrode identifying feature with the data sets in 
	Regarding claim 9, Matey provides that that the data processing unit analyzes in the image data at least a part of an external shape of the electrode, and/or a machine-readable code on an external surface of the electrode, and/or a color, and/or a color code of an electrical supply line as the electrode identifying feature of the electrode in the image data (color code of 22 as disclosed throughout).
Regarding claim 14, Matey discloses an active region configured to contact tissue to be treated while performing a surgical procedure (the distal half of 26 as in figure 1), and a connecting region having at least one electrical connecting contact configured to contact the electrode with the electrode holder (section of 26 within 24), wherein the at least one electrical connecting contact and the active region are connected to each other by an electrical supply line visible from outside the electrode (proximal portion of 26 extending from the distal portion to the portion within 24). In view of the combination with Karasawa in the rejection of claim 1 above, it would have been further obvious to specifically place the machine-readable code on an external surface of the electrical supply line. The combination readily contemplates the placement of the marker 22 of Matey onto the electrode 26 with the placement of the marker at the various portions of 26 being within skill of one in the art in view of the varied placement along an endoscopic surgical device as taught by Karasawa. 
.
Claims 1-4, 6-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matey et al. (US Pat. No. 5,649,021) further in view of Karasawa (US Pat. No. 4,649, 917), Ouyang et al. (US Pat. Pub. 2014/0288460 A1) and Malackowski et al. (US Pat. Pub. 2009/0275940 A1).
Regarding claims 1 and 16, Matey discloses an electrosurgical system comprising: a surgical instrument (20) comprising: a shaft (24), a controller (control system 89), an imaging system configured to capture a surgical field that extends distally from a distal end of the shaft (40/50), and an electrode holder arranged on the distal end of the shaft (portion of shaft 22 at the distal end of shaft at 24), a data processing unit (unit formed by 60/70) having a database that comprises a plurality of data sets in which information relating to (i) at least one optically detectable external electrode identifying feature (color of marker at 22) and (ii) at least one associated electrode operating parameter, are assigned to each other (see col. 7; 26-65 with the memory having data to identify the device and to control the interlock to be on/off), and an electrode that is connectible to the electrode holder for performing a surgical procedure (the portion of the device along the marker 22 and including 26), wherein the imaging system is configured to capture a surgical field that extends distally from the distal end of the shaft (50 is configured to capture the surgical field), and capture an image of the electrode (50 further configured to capture the surgical instrument), and transfer image data of the captured image to the data processing unit (50 transferring data to 60/70/89), and the data processing unit is configured to analyze the transferred image data with regard to an identifying feature of the 22 from the image data), compare the found identifying feature with the data sets in the database (via the use of the memory with the data needed for processing as in col. 7; 26-65), and identify the mark and transmit the associated operating parameter to the controller (via the transmission of the unlock command to activate the electrosurgical device via the interlock).
While Matey provides for the controller, imaging system and data processing unit, and for its video system to be part of an endoscopic system, Matey fails to provide that each of such are a part of the surgical instrument as claimed. Additionally, while Matey contemplates that the identifying feature (22) to be placed on the electrode holder, Matey fails to specifically provide that the identifying features in on the electrode itself.
Karasawa discloses an exemplary manner of placing identifying marks on an electrosurgical device. Therein, Karasawa provides for the placement of such marks on a variety of locations of the device including an electrode holder (30) or on an electrode itself (31 as in col. 3; 26 – col. 4; 3 being on the electrode rod 12). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to place the identifying feature of Matey on the electrode in view of the teaching of Karasawa. Matey readily contemplates non-limiting placement of the mark 22 as in col. 4 by any known manner, with Karasawa readily displaying a known manner of applying such a colored mark to an electrode of a surgical device used in combination with an endoscopic device. Karasawa fails to cure the deficiency in Matey that its video system is part of the endoscopic system.
Ouyang provides for the inclusion of a processor, imaging system and data processing unit along with a surgical device with a shaft in the form of an endoscope (see figure A1, and at 
While Matey provides that an operating parameter is set based on the at least one identified, Matey fails to provide that the at least one operating parameter comprises an operating frequency, and/or a maximum operating voltage, and/or a maximum operating current, and/or a maximum operating frequency provided for operating the electrode. Karasawa and Ouyang each fail to cure this deficiency. Malackowski discloses a similar device and system as that of Matey and specifically provides for the use of identifying information to set an operating parameter of an electrosurgical device (See [0005], [0010], [0040]). Malackowski specifically contemplates an exemplary manner of assigning individual devices with respective identifier information (via the use of the memory reader 66 and tool memory 90), and for such information to provide a setting in the form of an operating frequency and maximum operating frequency ([0005], [0040] discussing “signal frequency”, “pulse repetition frequency”, [0072] “the frequency or range of frequencies at which the power signal should be applied”, [0073]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the identification information from the combination of Matey and Ouyang to provide for setting at least one operating parameter of the electrosurgical device including an operating frequency or maximum operating frequency as in Malackowski. Such an arrangement 
Regarding claim 2, in view of the combination with Karasawa above, Matey provides that electrode identifying feature of the electrode is at least a part of an external shape of the electrode, and/or a machine-readable code on an external surface of the electrode (color of the marker 22).
Regarding claim 3, in view of the combination with Karasawa above,  Matey provides that the electrode comprises an active region configured to contact tissue to be treated while performing the surgical procedure (exposed distal portion of 26), a connecting region having at least one electrical connecting contact configured to contact the electrode with the electrode holder (22  and the portion of 26 within the portion of the support structure of the marker 22), wherein the at least one electrical connecting contact and the active region are connected to each other by an electrical supply line visible from the outside of the electrode (supply line formed by the outer portion of the shaft at 22, where the external surface is visible on the outside of the electrode).
Regarding claim 4, in view of the combination with Karasawa above, Matey provides that the electrode identifying feature of the electrode is a color and/or a color code of an electrical insulation of the supply line (see col. 3; 10-14 with the marker being a predetermined color).
	Regarding claim 6, in view of the combination in the rejection of claim 1 above, the surgical instrument is an endoscope (endoscope per Ouyang).

Regarding claim 8, in view of the combination in the rejection of claim 1 above, Matey, Karasawa and Ouyang disclose a method for operating the electrosurgical system according to claim 1, the method comprising: capturing the image of the electrode with the imaging system and transferring the image data of the captured image to the data processing unit (imaging provided by the combined device, with Matey providing for the video to image 22/26), analyzing the transferred image data with regard to the electrode identifying feature of the electrode in the image data (see col. 7; 26-65 with the memory having data to identify the device and to control the interlock to be on/off), comparing the found electrode identifying feature with the data sets in the database (again, see col. 7; 26-65 with the memory having data to identify the device and to control the interlock to be on/off), and identifying the electrode (electrode is identified as being within the field of view via the color), and transmitting the associated electrode operating parameter to the controller (the controller transmits a control single to the interlock to allow the device to operate).
	Regarding claim 9, Matey provides that that the data processing unit analyzes in the image data at least a part of an external shape of the electrode, and/or a machine-readable code on an external surface of the electrode, and/or a color, and/or a color code of an electrical supply line as the electrode identifying feature of the electrode in the image data (color code of 22 as disclosed throughout).
Regarding claim 14, Matey discloses an active region configured to contact tissue to be treated while performing a surgical procedure (the distal half of 26 as in figure 1), and a 26 within 24), wherein the at least one electrical connecting contact and the active region are connected to each other by an electrical supply line visible from outside the electrode (proximal portion of 26 extending from the distal portion to the portion within 24). In view of the combination with Karasawa in the rejection of claim 1 above, it would have been further obvious to specifically place the machine-readable code on an external surface of the electrical supply line. The combination readily contemplates the placement of the marker 22 of Matey onto the electrode 26 with the placement of the marker at the various portions of 26 being within skill of one in the art in view of the varied placement along an endoscopic surgical device as taught by Karasawa. 
	Regarding claim 15, Matey discloses that the machine-readable code is selected from the group consisting of a barcode, a QR code, and a color code comprising a series of color marks (see col. 9; 12-20 providing for the series of color marks in the form of a bullseye pattern).
Response to Arguments
Applicant’s arguments, see pages 7 and 8 of the Remarks filed December 18, 2020 with respect to the rejection of claim 1 under 35 U.S.C. 103 as unpatentable over the combination of Matey, Karasawa, Ouyang and Howell has been fully considered and are persuasive. Specifically, as noted in the December 18, 2020 remarks, the amendments to independent claim 1 would obviate the previously-filed rejection of claim 1 under 35 U.S.C. 103 as unpatentable over the combination of Matey, Karasawa, Ouyang, and Howell given that neither Howell nor the other cited references specifically contemplate the parameters of voltage, current, and frequency. Therefore, the prior rejection has been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 1-4, 6-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matey et al. (US Pat. No. 5,649,021) further in view of Karasawa (US Pat. No. 4,649, 917), Ouyang et al. (US Pat. Pub. 2014/0288460 A1) and Cheng et al (US Pat. No. 6,235,020 B1).
Claims 1-4, 6-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matey et al. (US Pat. No. 5,649,021) further in view of Karasawa (US Pat. No. 4,649, 917), Ouyang et al. (US Pat. Pub. 2014/0288460 A1) and Malackowski et al. (US Pat. Pub. 2009/0275940 A1).
It is the Examiner’s position that new filed combinations in view of either Cheng or Malackowski fully address the limitations presently set forth in the pending claims for at least the reasoning set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794